Citation Nr: 0532670	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  99-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to higher ratings for a bilateral hearing loss 
disability, to-wit:

*	a compensable rating prior to May 28, 1997;
*	a rating in excess of 10 percent from May 28, 1997, to 
June 17, 1998;
*	a compensable rating from June 17, 1998, to January 4, 
1999; 
*	a rating in excess of 90 percent from January 4, 1999, 
to February 28, 2003; and 
*	a rating in excess of 20 percent since March 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

The veteran testified before the undersigned Veterans Law 
Judge in September 2000.  A transcript of the hearing is of 
record.

A comprehensive review of the procedural history of this case 
is included in a March 2001 Board remand, a May 2003 Board 
decision, a November 2003 Joint Motion for Partial Remand, 
and in an April 2004 Board remand, and will not be repeated 
here.


FINDINGS OF FACT

1.  Prior to March 26, 1997, the veteran had no greater than 
Level I hearing in the right ear, or Level V in the left ear, 
resulting in a noncompensable rating. 

2.  From March 26, 1997, the veteran had Level II hearing in 
the right ear, and Level V hearing in the left ear, resulting 
in a 10 percent disability rating effective from that date.

3.  From May 28, 1997, to June 17, 1998, the veteran had no 
greater than Level I hearing in the right ear, and no greater 
than Level VI hearing in the left ear, resulting in a 10 
percent disability. 

4.  From June 17, 1998, to January 4, 1999, the veteran had 
no greater than Level I hearing in the right ear, and no 
greater than Level VII hearing in the left ear, resulting in 
a noncompensable evaluation.

5.  From January 4, 1999, to February 28, 2003, the veteran 
had no greater than Level X hearing in the right ear, and no 
greater than Level XII hearing in the left ear, and a 90 
percent evaluation was assigned. 

6.  Since March 1, 2003, the veteran has had no greater than 
Level III hearing in the right ear, and no greater than Level 
VII hearing in the left ear, using only puretone thresholds, 
resulting in a 20 percent evaluation. 


CONCLUSIONS OF LAW

1.  The criteria for higher ratings for a bilateral hearing 
loss disability, to-wit:

*	a rating in excess of 10 percent from May 28, 1997, to 
June 17, 1998;
*	a compensable rating from June 17, 1998, to January 4, 
1999; 
*	a rating in excess of 90 percent from January 4, 1999, 
to February 28, 2003; and, 
*	a rating in excess of 20 percent since March 1, 2003,

have not been met.  38 U.S.C.A. §§ 1155, 1160, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, 4.87, 
Diagnostic Code (DC) 6100 (1997) (2005).

2.  A 10 percent rating, but no more, for a bilateral hearing 
loss disability is warranted from March 26, 1997, to May 28, 
1997.  38 U.S.C.A. §§ 1155, 1160, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, 4.87, DCs 6100, 6101 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Tables VI, VIa, VII.  

Organic impairment of hearing acuity is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), 
(d).  Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.

While this appeal was pending, the applicable rating criteria 
for hearing impairment and diseases of the ear were revised 
effective June 10, 1999.  See 64 Fed. Reg. 25209 (May 11, 
1999) (codified at 38 C.F.R. § 4.85).  It is noteworthy that 
Table VII was amended in that hearing loss is now rated under 
a single code, DC 6100, regardless of the percentage of 
disability. 

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence consider whether a rating higher than the 
previous rating is warranted under the new regulations.  See 
VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Table VI, DCs 6100 to 6110 (effective before June 10, 1999).

In June 1999, the regulations for hearing loss disability 
were amended.  The revised Rating Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII was used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  

The regulations were amended to ensure that current medical 
terminology and unambiguous criteria were used, and to 
reflect current medical advances.  See 64 Fed. Reg. 25202 
(May 11, 1999).  The tables used to assign the Roman numerals 
and, then, to assign the appropriate disability rating were 
not changed.  Id.  

Further, the amended regulations included additional 
provisions that pertained to "exceptional patterns of 
hearing impairment" under 38 C.F.R. § 4.86.  Specifically, 
hearing loss of 55 decibels or more in each of the four 
specified frequencies (i.e. 1000, 2000, 3000, and 4000 
Hertz), and to hearing loss with a pure tone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(a), (b). 

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

The Board will now consider the appropriate evaluation for 
each of the time periods on appeal.

Entitlement to a Compensable Rating Prior to May 28, 1997

Turning first to the pre-May 1997 period, in a December 1996 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
15
60
55
LEFT
X
50
65
90
110

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 76 percent in the left ear.  

As there was no finding that language difficulties made the 
use of both the puretone average and speech discrimination 
inappropriate, the Board will mechanically apply pre-amended 
38 C.F.R. § 4.85, Table VI to the above results.  As a 
result, the veteran had a numeric designation of Level I for 
his right ear and Level IV for his left ear resulting in a 
finding of a noncompensable rating.

The veteran underwent a second audiological evaluation during 
this time period.  A January 1997 examination showed pure 
tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
20
60
60
LEFT
X
45
70
90
105

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 80 percent in the left ear.  
Applying the provisions of 38 C.F.R. § 4.85, Table VI to the 
above results, the veteran had a numeric designation of Level 
I for his right ear and Level V for his left ear resulting in 
a finding of a noncompensable rating.

In the third and final audiological evaluation during this 
time period, on March 26, 1997, pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
X
25
20
60
60
LEFT
X
45
65
85
110

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 percent in the left ear.  
Applying the provisions of 38 C.F.R. § 4.85, Table VI to the 
above results, the veteran had a numeric designation of Level 
II for his right ear and Level V for his left ear resulting 
in a 10 percent rating.  Therefore, the Board finds that the 
veteran is entitled to a 10 percent rating, but no more, 
effective from March 26, 1997.

Entitlement to a Rating in Excess of 10 Percent 
from May 28, 1997, to June 17, 1998

There is no indication that the veteran underwent 
audiological testing from March 1997 until May 1997.  The 
only audiological evaluation during the time period from May 
1997 until June 1998 was performed on May 28, 1997.  At that 
time, pure  tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
15
65
55
LEFT
X
45
65
85
105

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 72 percent in the left ear.  
Applying the provisions of 38 C.F.R. § 4.85, Table VI to the 
above results, the veteran had a numeric designation of Level 
II for his right ear and Level VI for his left ear resulting 
in a 10 percent rating, but no more.  Therefore, a higher 
rating is not warranted during this time frame.

Entitlement to a Compensable Rating from June 17, 1998, to 
January 4, 1999

The only audiological evaluation during this period was 
conducted on June 17, 1998.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
25
65
60
LEFT
X
50
70
90
110

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 64 percent in the left ear.  
Applying 38 C.F.R. § 4.85, Table VI to the above results, the 
veteran had a numeric designation of Level I for his right 
ear and Level VII for his left ear resulting in a finding of 
a noncompensable rating.  Therefore, a higher rating is not 
warranted for this time period.

Entitlement to a Rating in Excess of 90 Percent 
from January 4, 1999, to February 28, 2003

In January 1999, the veteran asserted his hearing was worse.  
In a February 1999 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
25
25
70
65
LEFT
X
50
75
95
105

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and of 16 percent in the left ear.  
While the pure tone thresholds were essentially consistent 
with prior examinations, the speech recognition abilities 
were significantly worse.  The examiner noted that the word 
recognition scores reflected a high number of non-responses 
and were not judged to be an accurate reflection of the 
veteran's word recognition ability.

The RO applied the provisions of 38 C.F.R. § 4.85, Table VI 
to the above results, and the veteran had a numeric 
designation of Level X for his right ear and Level XII for 
his left ear resulting in a finding of a 90 percent 
disability rating.  While the examiner questioned the 
validity of the test, it is biased to the veteran's benefit.  

In June 1999, the rating criteria for hearing loss was 
amended.  However, it does not appear that the veteran 
underwent further audiological evaluation until February 
2002.  At that time, the examiner questioned the results of 
the prior February 1999 examination and noted that the 
earlier examiner recommended rating on pure tones, but that 
"this recommendation was not heeded as veteran's rating was 
increased from 10% to 90% for bilateral hearing."  

As the rating based on the February 1999 evaluation resulted 
in a benefit (a higher rating) to the veteran, the Board 
finds that the issue of whether the February 1999 evaluation 
should have been based solely on puretone thresholds needs 
not be resolved at this juncture.  Moreover, while the 
veteran maintained at a videoconference hearing before the 
Board that "his hearing loss did not go from a zero to 90 
percent rating over night, [and] that the hearing had been at 
a diminished capacity for several years," it appears that 
the evidence which formed the basis of the 90 percent rating 
may have been invalid.  

Nonetheless, the fact remains that the veteran was rated at 
90 percent disabling for the period from January 1999 to 
February 2003.  The question before the Board is not to 
assess whether the testing in February 1999 was valid, as the 
90 percent rating remained in effect from January 1999 to 
February 2003, but to assess whether the evidence showed that 
an even higher rating was warranted during that time frame.  

Turning now to the February 2002 evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
25
30
70
70
LEFT
X
55
75
95
105

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 36 percent in the left ear.  
Applying 38 C.F.R. § 4.85, Table VI (as amended) to the above 
results, the veteran had a numeric designation of Level VI in 
the right ear and of Level X in the left ear, resulting in a 
60 percent rating.  Since the veteran was already rated at 90 
percent for this time period, this evaluation does not 
support a higher rating.

Moreover, the Board will consider the February 2002 
evaluation under the amended provisions.  As noted above, the 
amended regulations included additional provisions that 
pertained to "exceptional patterns of hearing impairment" 
under 38 C.F.R. § 4.86.  Specifically, hearing loss of 55 
decibels or more in each of the four specified frequencies 
(i.e. 1000, 2000, 3000, and 4000 Hertz), and to hearing loss 
with a pure tone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86(a), (b). 

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

A review of the February 2002 audiological evaluation show 
that § 4.86(a) is applicable.  Specifically, results of 
audiology testing dated in February 2002 show puretone 
thresholds at all four of the specific frequencies of 55 
decibels or more in the left ear.  Applying 38 C.F.R. 
§ 4.86(a) to the left ear, the Board finds that a Level X 
under Table VI, and a Level VII under Table VIa are 
warranted.  As Level X from Table VI is the highest, a Level 
X will apply.  

Thus, applying 38 C.F.R. § 4.86(a) to the results, the 
veteran had Level VI for the right ear, and Level X for the 
left ear, resulting in a 60 percent evaluation, but no more.  
As such, although the provisions of 38 C.F.R. § 4.86(a) 
should be considered, they do not form the basis for a higher 
rating.

Next, the audiometric results reported above show that the 
veteran has an exceptional pattern of hearing loss in the 
right ear as envisioned in 38 C.F.R. § 4.86(b).  Therefore, 
38 C.F.R. § 4.86(b) is for application in the right ear only.  
Applying 38 C.F.R. § 4.86(b) to the right ear, the Board 
finds that a Level VI under Table VI, and a Level III under 
Table VIa are warranted.  As Level VI from Table VI is the 
highest, a Level VI will apply.  

Thus, applying 38 C.F.R. § 4.86(b) to the results, the 
veteran had Level VI for the right ear, and Level X for the 
left ear, resulting in a 60 percent evaluation, but no more.  
As such, although the provisions of 38 C.F.R. § 4.86(b) 
should be considered, they do not form the basis for a higher 
rating.

Entitlement to a Rating in Excess of 20 Percent Since March 
1, 2003

As noted, the 90 percent rating for a bilateral hearing loss 
remained in effect until March 2003.  In response to a Joint 
Remand and Order from the Veterans Claims Court and due to 
the questionable validity of the February 1999 and February 
2002 audiological evaluations, the Board directed that a VA 
examiner review the claims file and render an opinion as to 
whether the February 1999 and February 2002 speech 
recognition scores were valid and whether the veteran wore 
his hearing aids at the time of the February 2002 
examination.  

After reviewing the claims file, an audiologist noted that 
the veteran did not wear his hearing aids during the February 
2002 evaluation.  She related that the reported results were 
"unaided."  She also opined that the results obtained in 
February 2002 for pure tone thresholds were essentially 
unchanged from prior evaluations, establishing "acceptable 
test-retest reliability."

The reviewer also recommended using pure tone thresholds from 
the 1999 audiological evaluation for rating purposes.  She 
concurred that word recognition scores reported on the 1999 
and 2002 evaluations were not suitable for rating purposes 
due to poor reliability.  She concluded that ratings should 
be based solely on reported puretone findings from the 1999 
and 2002 examinations.  

The Board stresses that since the veteran is already rated at 
90 percent disabling through March 2003, the Board will 
consider the September 2004 medical opinion to evaluate the 
level of disability since March 2003.

Turning back then to the February 2002 VA examination and 
considering pure tone threshold values only, the evidence 
shows that the veteran is entitled to a 20 percent rating but 
no more.  Specifically, the pure tone threshold average for 
the right ear was reported as 49, the puretone threshold 
average for the left ear was reported as 83.  

Application of Table VIA (Numeric Designation of Hearing 
Impairment Based Only On Puretone Threshold Average) provides 
for a Level III for the right ear, and a Level VII for the 
left ear.  Translating those levels to Table VII (Percentage 
Evaluation for Hearing Impairment) results in a finding of a 
20 percent rating, but no more.  Therefore, a higher rating 
is not warranted for the time period since March 2003.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in January 2003 and April 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
July 2005.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.  By correspondence dated 
in March 2004, he indicated that he had no further evidence 
to submit.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the July 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that multiple VA audiological evaluations 
have been conducted over the years.  The available medical 
evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The claims for higher ratings for a bilateral hearing loss 
disability, to-wit:

*	a rating in excess of 10 percent from May 28, 1997, to 
June 17, 1998;
*	a compensable rating from June 17, 1998, to January 4, 
1999; 
*	a rating in excess of 90 percent from January 4, 1999, 
to February 28, 2003; and 
*	a rating in excess of 20 percent since March 1, 2003.

are denied. 

A 10 percent rating, but no more, for a bilateral hearing 
loss disability is granted effective from March 26, 1997, to 
May 28, 1997, but no earlier, subject to the law and 
regulations governing the payment of monetary benefits. 



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


